DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 May 2021 was filed after the mailing date of the Notice of Allowance on 28 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  The above claims were allowed in the previous office action.  The reasons are repeated in this office action.
Regarding independent claim 1, the prior art of record neither shows or suggests a light guide module comprising, in addition to other limitations of the claim, a light guide including a light-emitting surface that is generally planar, the light guide further including a first light-accepting surface that is generally planar and positioned generally orthogonal to the light-emitting surface, the light guide further including a second light-accepting surface that is generally planar and positioned generally orthogonal to the light-emitting surface, the second light-accepting surface being adjacent to the first light-accepting surface and angled with respect to the first light-accepting surface.
Due to their dependencies upon independent claim 1, claims 2-13 and 22-28 are also allowable.
Regarding independent claim 14
The subject light guide structure described earlier is provided for achieving a uniform and vectored or collimated emission in the light guide module.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        5 June 2021